Motion Granted; Dismissed and Memorandum Opinion filed January 8, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00964-CV

                           CARENU, LLC, Appellant
                                        V.
                       IT DEVICES ONLINE, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-34056

              MEMORANDUM                         OPINION
      This is an accelerated appeal from the trial court’s order denying appellant’s
special appearance signed November 10, 2014. On December 22, 2014, appellant
filed a motion to withdraw its notice of appeal, which we have construed as a
motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.